DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to Applicant Arguments/Remarks filed on 19 January 2021.
Claims 1 – 5 and 8 – 17 are pending and examined below. The Examiner acknowledges that claims 6 – 7 are cancelled by Applicant.

Allowable Subject Matter
Claims 1 – 5 and 8 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further examination of the art of record, it has been decided that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed limitation, “while the second folding bar is advanced along the operative part of the first portion of the second path, the second folding bar is configured to remain out of contact with the end packaging element”.   The prior art closest to Applicant’s claimed invention is Langen et al. (US 3,716,962); however, Langen does not anticipate or render obvious the claimed limitation. Thus, it is Examiner’s opinion that it would not have been .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TROUNG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 

/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        10 February 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731